                                          Case 5:19-cv-03918-LHK Document 219 Filed 12/06/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     DIRECTPACKET RESEARCH, INC.,                       Case No. 19-CV-03918-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER OF REFERRAL RE MOTION
                                                                                            TO COMPEL AND/OR STRIKE
                                  14             v.
                                                                                            Re: Dkt. No. 217
                                  15     POLYCOM INC,
                                  16                    Defendant.

                                  17

                                  18          On December 5, 2019, Defendant Polycom Inc. (“Defendant”) filed a motion to compel

                                  19   Plaintiff directPacket Research Inc. (“Plaintiff”) to comply with Patent Local Rule 3-1 and/or

                                  20   strike Plaintiff’s infringement contentions. ECF No. 217. The motion to compel and/or strike

                                  21   strike is hereby referred to United States Magistrate Judge Virginia DeMarchi for disposition.

                                  22   IT IS SO ORDERED.

                                  23

                                  24   Dated: December 6, 2019

                                  25                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  26                                                   United States District Judge
                                  27

                                  28                                                    1
                                       Case No. 19-CV-03918-LHK
                                       ORDER OF REFERRAL RE MOTION TO COMPEL AND/OR STRIKE
